Case 18-33730-hdh11 Doc 94 Filed 04/22/19          Entered 04/22/19 08:36:01      Page 1 of 4



Eric A. Liepins, P.C.
12770 Coit Road, Suite 1100
Dallas, Texas 75251
Telephone:     (972) 991-5591
Telecopy:      (972) 991-5788
PROPOSED COUNSEL FOR DEBTOR


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:
                                           §
REVOLUTION MONITORING, LLC                 §     CASE NO.18-33730-11
                                           §                 (Chapter 11)
      DEBTOR.                              §
                               _________________________________________
                                           §
REVOLUTION MONITORING MANAGEMENT §               CASE NO.18-33731-11
LLC                                        §
                                           §                 (Chapter 11)
      DEBTOR.                              §
_________________________________________________________________________
REVOLUTION NEUROMONITORING, LLC           §
                                           §
                                           §     CASE NO. 18-33732
                                           §                 (Chapter 11)
      DEBTOR.                              §


            EMERGENCY MOTION TO WITHDRAW AS COUNSEL OF RECORD

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


         COMES NOW, Eric A Liepins, PC (“Movant”) counsel of record for Revolution

Monitoring LLC, Revolution Monitoring Management, LLC and Revolution Neuromonitoring,

LLC (collectively “Revolution”) Debtors in the above styled and numbered cause, and files this

its Motion to Withdraw as Counsel and in support thereof would respectfully show unto the

Court as follows:
Case 18-33730-hdh11 Doc 94 Filed 04/22/19              Entered 04/22/19 08:36:01         Page 2 of 4



       1.      On or about April 27, 2018 Debtors filed their Voluntary Petition for relief under

Chapter 11 of the United States Bankruptcy Code and have continued in possession of its

property and operation of its business as a Debtors-in-Possession pursuant to §§ 1107 and 1108

of the Bankruptcy Code.

       2.      In connection with the filing the Debtors engaged Movant as counsel

for the Debtors. At the time of the engagement, Jeremiah Vance on behalf of each Debtor

executed a fee and retainer agreement with Movant. The retainer agreements contained the

following provision:

       “On occasion, the principals and/or management may desire to act in their own interests

rather than that of the bankruptcy estate. Should that occur, it is our duty as counsel for the

Debtor to advise management against such action and, if management persists, to seek

withdrawal from our representation. Since the equity holders and principals of the Debtor will be

represented by separate counsel in connection with this case, it is strongly suggested that they

consult personal counsel with regard to the various matters relating to the bankruptcy case and

how they affect their personal interests. At is expressly understood and agreed that the Firm will

under no circumstances be representing any principal and/or management in any state court

matter whether or not related to the bankruptcy proceeding.” A copy of the retainer agreement is

attached as Exhibit A.

       3.      On or about November 27, 2018 Vance filed a Notice of Removal removing a

state court appeal styled Jeremiah Vance v. West & Associates from the Dallas Court of

Appeals (“State Court Matter”).

       4.      None of the Debtors were parties to the underlying State Court Matter.

       5.      A Motion to Remand the State Court Matter was filed.
Case 18-33730-hdh11 Doc 94 Filed 04/22/19             Entered 04/22/19 08:36:01        Page 3 of 4



       6.      The Court granted the Motion to Remand on March 22, 2019 (“Remand Order”).

       7.      Vance demanded the Movant filed a Notice of Appeal of the Remand Order.

       8.      Movant declined informing Vance that (1) the Debtor were not a party to the State

               Court Action or the Remand Order, (2) the Debtors were not affected by the State

               Court Matter, and (3) that West did not have an Allowed Claim in the Debtors

               case and therefore would not be allowed to participate in any distribution under

               any Plan.

       9.      Despite these facts, Vance insisted that Movant was in violation its duties as

               counsel for the Debtor and threatened the Movant with legal action unless

               Movant filed the Notice of Appeal to protect Vance’s position. Attached hereto as

               Exhibit B is a copy of an e-mail from Vance informing counsel he is being

               referred to the State Bar and demanding that counsel represent Vance personally

               in the appeal.

       10.     As it is apparent that Vance wishes counsel to protect his personal position over

               that of the Debtors and the retainer agreement between the parties specifically

               addresses that Movant is the counsel for the Debtors and not Mr. Vance

               personally, Movant seeks to withdraw from representation of the Debtors as the

               relationship between the Movant and Mr. Vance has become untenable.

       11.     Mr Vance opposes the relief sought.



       WHEREFORE, PREMISES CONSIDERED, Eric A Liepins, PC respectfully prays this

Honorable Court allow it to withdraw from representation of the Debtors in these matters, and for

such other and further relief, at law or in equity, to which Movant may show itself justly entitled.
Case 18-33730-hdh11 Doc 94 Filed 04/22/19           Entered 04/22/19 08:36:01       Page 4 of 4



                                             Respectfully submitted,



                                             ERIC A. LIEPINS, P.C.
                                             12770 Coit Road, Suite 1100
                                             Dallas, Texas 75251
                                             (972) 991-5591
                                             (972) 991-5788 - fax


                                             BY: /s/ Eric Liepins_____
                                                     ERIC A. LIEPINS, SBN 12338110




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all
creditors Jeremiah Vance vis e-mail and regular mail and the United States Trustee, 1100
Commerce Street, Room 976, Dallas, Texas 75242 via mail on this the 22nd day of April 2019.

                                             __/s/ Eric Liepins______
                                             Eric A. Liepins
